Case 21-30085-hdh11 Doc 607 Filed 04/16/21                  Entered 04/16/21 17:07:15           Page 1 of 15



     Patrick J. Neligan, Jr.                             Gregory E. Garman
     Texas Bar No. 14866000                              Nevada Bar No. 6665, pro hac vice
     Douglas J. Buncher                                  William M. Noall
     Texas Bar No.03342700                               Nevada Bar No. 3549, pro hac vice
     John D. Gaither                                     Gabrielle A. Hamm
     Texas Bar No. 24055516                              Texas Bar No. 24041047
     Neligan LLP                                         Garman Turner Gordon LLP
     325 N. St. Paul, Suite 3600                         7251 Amigo Street, Suite 210
     Dallas, Texas 75201                                 Las Vegas, Nevada 89119
     Telephone: (214) 840-5300                           Telephone: (725) 777-3000
     Facsimile: (214) 840-5301                           Facsimile: (725) 777-3112
     pneligan@neliganlaw.com                             ggarman@gtg.legal
     dbuncher@neliganlaw.com                             wnoall@gtg.legal
     jgaither@neliganlaw.com                             ghamm@gtg.legal

     COUNSEL FOR THE DEBTORS

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 IN RE:                                            §                CHAPTER 11
                                                   §
 NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-hdh11
 OF AMERICA and SEA GIRT LLC                       §
                                                   §
            DEBTORS1                               §                JOINTLY ADMINISTERED


             DEBTORS’ LIMITED OBJECTION TO MOTION FOR APPOINTMENT
                            OF A MEMBER COMMITTEE

            The National Rifle Association of America (the “NRA”) and Sea Girt LLC (“Sea Girt”)

 (collectively, the “Debtors”) file this limited objection to the motion filed by Phillip Journey,

 Roscoe B. Marshall, Jr., Esther Schneider, and Owen Mills (collectively the “Movants”)

 seeking the appointment of an official NRA member committee (the “Motion”) [Docket No.

 416], and state as follows:




 1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
 Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
 Debtors’ Limited Objection to Motion for Appointment of a Member Committee                              Page 1
Case 21-30085-hdh11 Doc 607 Filed 04/16/21             Entered 04/16/21 17:07:15        Page 2 of 15




                                I. PRELIMINARY STATEMENT

        1.      The Debtors do not oppose the appointment of a committee of NRA members in

 this case. However, the Debtors do not believe that Section 1102(a)(2) authorizes the appointment

 of an official member committee and object to the Movants’ attempt to characterize NRA members

 as equity owners for purposes of Section 1102(a)(2). Under New York law, not-for-profit

 corporations like the NRA are prohibited from having shareholders. Treatment of NRA members

 as residual stakeholders for purposes of appointment of an official committee could yield

 unintended consequences on matters beyond the relief requested in the Motion, including plan

 solicitation requirements and the application of the absolute priority rule. As a result, the Debtors

 request that the Court’s decision to appoint a member committee not be premised upon the

 treatment of NRA members as equity.

        2.      The Debtors also dispute, and object to, the Movants’ unsupported assertion that

 the NRA’s members are not adequately represented in this bankruptcy case. Contrary to the

 assertions in the Motion, the NRA’s members are represented in this case by an engaged and

 informed board of directors who recently voted overwhelmingly to support the Debtors’ ongoing

 restructuring efforts. That same board is elected by NRA members and therefore necessarily

 enjoys the members’ support. While the Movants have formed an ad hoc committee of NRA

 members who appear to share a negative view of the NRA’s existing board and management, they

 do not speak for the NRA’s membership as a whole. The Debtors therefore believe that any official

 member committee appointed in this case should be fairly representative of the NRA membership

 and should not be dominated by a core group of like-minded members (and sitting directors) whose

 viewpoints and agenda are not shared by the NRA’s duly elected board of directors. To this end,

 the Debtors request that any member committee be constituted in a manner that reflects a diversity

 of viewpoints and operates independently of the Movants.

 Debtors’ Limited Objection to Motion for Appointment of a Member Committee                    Page 2
Case 21-30085-hdh11 Doc 607 Filed 04/16/21             Entered 04/16/21 17:07:15        Page 3 of 15




        3.      Finally, the Debtors believe that the scope and role of any member committee

 should be appropriately limited to member-specific issues that are not already subsumed by the

 scope of the Official Committee of Unsecured Creditors in this case. The Debtors submit that

 most, if not all, of the Committee’s ongoing efforts in these cases will inure to the benefit of the

 NRA’s membership and that there are few, if any, areas related to the Debtors’ reorganization in

 which the interests of the Committee and the NRA’s members are not aligned. As a result, the

 Debtors submit that any order appointing a committee of NRA members should appropriately limit

 the committee’s scope, authority, and budget to ensure there is no duplication of efforts with the

 existing Committee.

                               II. ARGUMENT & AUTHORITIES

 A.     Legal Standard for Appointment of an Additional Committee

        4.      Section 1102(a)(2) provides that the Court “may order the appointment of

 additional committees of creditors or of equity security holders if necessary to assure adequate

 representation of creditors or of equity security holders.” Stated differently, Section 1102(a)(2)

 “permits the appointment of an additional committee . . . only if necessary to assure adequate

 representation.”   In re Res. Cap., LLC, 480 B.R. 550, 557 (Bankr. S.D.N.Y. 2012).              The

 appointment of an additional committee under Section 1102(a)(2) “is an extraordinary remedy that

 courts are reluctant to grant.” Id.

        5.      The party seeking the appointment of an additional committee bears the burden of

 proof. In re SunEdison, Inc., 556 B.R. 94, 103 (Bankr. S.D.N.Y. 2016). The requirement that a

 moving party show that the appointment of an additional official committee is “necessary to assure

 adequate representation” has been described as ranging from a “high standard” to requiring a

 showing that an additional committee is “absolutely required,” “essential,” or “indispensable.” Id.

 at 558 (internal quotations omitted). This standard is “far more onerous than if the statute merely

 Debtors’ Limited Objection to Motion for Appointment of a Member Committee                    Page 3
Case 21-30085-hdh11 Doc 607 Filed 04/16/21             Entered 04/16/21 17:07:15        Page 4 of 15




 provided that a committee would be useful or appropriate.” In re Eastman Kodak Co., No. 12-

 10202, 2012 WL 2501071, at *2 (Bankr. S.D.N.Y. Jun. 28, 2012).

 B.     Lack of Statutory Basis for the Appointment of an Official Member Committee

        6.      The Debtors note that the Movants have not identified a sound statutory basis for

 the appointment of an official NRA member committee. By its terms, Section 1102(a)(2) only

 authorizes the appointment of committees of “creditors” and “equity security holders.” Although

 the Movants purport to be creditors of the NRA, they do not move for appointment of a member

 committee on that basis, and they are not, and do not purport to be, equity security holders of the

 Debtors. Motion at ¶ 16 (“[T]he NRA’s members are not equity holders . . . .”). As a result,

 Section 1102(a)(2) does not facially authorize the appointment of an official committee of NRA

 members.

        7.      In an analogous context, courts have held that the plain language of Section

 1102(a)(2) does not authorize the appointment of committees other than committees of “creditors”

 and “equity security holders.” See In re Finley, Kumble, Wagner, Heine, Underber, Manley,

 Myerson & Casey, 85 B.R. 13, 16 (Bankr. S.D.N.Y. 1988) (no statutory basis for appointment of

 general partner committee); In re Westgate Gen. P’ship, 55 B.R. 560, 561 (Bankr. E.D. Pa. 1985)

 (same). In holding that Section 1102(a)(2) does not authorize the appointment of a general partner

 committee, the Finley court concluded that “the omission of [a] statutory provision for such a

 committee must be viewed as legislative policy.” 85 B.R. at 16. “[T]his is a straightforward

 application of the interpretive doctrine expressio unius est exclusio alterius—the expression of one

 thing is the exclusion of another.” In re Caesars Enter. Op. Co., Inc., 526 B.R. 265, 268-89 (Bankr.

 N.D. Ill. 2015). “When a statute expressly grants courts the authority to take certain actions, that

 express grant implies the prohibition of other actions.” Id. at 263 (citing Gomez v. United States,

 490 U.S. 858, 872 (1989)). Because the authority granted under Section 1102(a)(2) is expressly

 Debtors’ Limited Objection to Motion for Appointment of a Member Committee                    Page 4
Case 21-30085-hdh11 Doc 607 Filed 04/16/21             Entered 04/16/21 17:07:15        Page 5 of 15




 limited to appointing committees of creditors and equity security holders, it impliedly precludes

 the appointment of an official NRA member committee unless those members fit the statutory

 definition of equity security holders.

        8.      Recognizing this limitation, the Movants attempt to characterize NRA members as

 the functional equivalent of equity security holders. Motion at ¶ 16. However, “equity security

 holder” is a defined term in the Bankruptcy Code and Movants themselves acknowledge that NRA

 members do not fit the statutory definition. Id. Relying on In re E. Me. Elec. Coop., Inc., 121

 B.R. 917 (Bankr. D. Me. 1990), Movants nonetheless attempt to circumvent the statutory

 limitations by likening themselves to equity owners of the NRA based on their various governance

 and membership rights. Motion at ¶ 17. New York not-for-profit corporations like the NRA are

 prohibited from having stock, shares, or shareholders and may only issue non-transferrable

 membership certificates or cards to evidence membership. N.Y. N-PCL § 501. Contrary to the

 holding in E. Me. Elec. Coop., the non-transferable membership interests in the NRA do not fit

 within the statutory definition of “equity security” or other “security.” 11 U.S.C. §§ 101(15), (49).

 For example, unlike the co-op members in E. Me. Elec. Coop., NRA members are not entitled to

 a distribution of the NRA’s residual assets upon dissolution. 121 B.R. at 931. Moreover, the court

 in E. Me. Elec. Coop. ultimately held that the members’ request for appointment of a committee

 was untimely, and therefore its analysis with respect to whether co-op members’ interests came

 within the purview of Section 1102(a)(2) is dicta. 121 B.R. at 933.

        9.      Given the foregoing, the Debtors submit that the Movants have not identified a

 proper statutory basis for appointment of an official committee unless NRA members are deemed

 to be the equivalent of “equity security holders” under Section 1102(a)(2). As noted above,

 however, treating NRA members as equity in this case could have far reaching ramifications on

 the Debtors’ reorganization efforts and on plan confirmation. The Debtors therefore object to the

 Debtors’ Limited Objection to Motion for Appointment of a Member Committee                    Page 5
Case 21-30085-hdh11 Doc 607 Filed 04/16/21                   Entered 04/16/21 17:07:15             Page 6 of 15




 Movants’ efforts to characterize their interests as equity for purposes of Section 1102(a)(2). To

 the extent the Court elects to treat the NRA members as equity for purposes of appointment of an

 official committee, the Debtors request that such treatment be strictly limited to the appointment

 of a committee and that any order make clear that the NRA members are not deemed to be equity

 for any other purpose. In the alternative, the Court could consider the appointment of an unofficial

 advisory committee of NRA members without characterizing members as equity security holders.2

 C.      NRA Members are Adequately Represented by a Duly Elected Board of Directors

         10.      The Debtors also dispute the Movants’ assertion that NRA members are not

 adequately represented in this case. The Movants’ ad hoc member group is not representative of

 the NRA’s membership as a whole. The NRA’s members are adequately represented in this case

 by the NRA’s board of directors. Eastman Kodak Co., 2012 WL 2501071, at *2 (noting

 presumption that debtor’s board represents interests of shareholders). Under the NRA bylaws, one

 third of the NRA’s 76 board members are elected annually through a vote of the NRA membership.

 That duly elected board of directors recently voted 44 to 1 in support of the Debtors’ reorganization

 efforts and is scheduled to meet again in early May for a further update on the bankruptcy

 proceedings. See Docket No. 440. The Movants’ allegations that the board’s “inaction” and “lack

 of oversight” necessitate appointment of a member committee in this case are therefore unfounded.

         11.      The board’s recent vote also undercuts Journey’s complaint that the board “has not

 presented a unified front on behalf of NRA members.” Motion at ¶ 26. In fact, the Movants

 themselves were the only board members present at the March meeting that did not vote to support

 the Debtors’ reorganization. See Docket No. 440-1. Thus, it appears that the Movants’ real

 complaint is not that the board lacks a unified view for the direction of the NRA, but that the rest



 2
  The appointment of an advisory committee of members in a non-profit debtor was recently requested in In re
 Brazos Elec. Power Coop., Inc.,No. 21-30725 (Bankr. S.D. Tex. Apr. 9, 2021) [Docket No. 413].
 Debtors’ Limited Objection to Motion for Appointment of a Member Committee                                 Page 6
Case 21-30085-hdh11 Doc 607 Filed 04/16/21             Entered 04/16/21 17:07:15        Page 7 of 15




 of the board does not share the Movants’ view. Members’ support for the current board and

 reorganization strategy is reflected in the NRA’s strong membership, which has grown steadily

 since the petition date, and successful fundraising—with monthly donations (above and beyond

 standard dues) increasing nearly 50 percent from January to March. Absent a showing that NRA

 members are not adequately represented by the board, the Court should not permit the Movants to

 use the leverage (and budget) of an official committee under Section 1102(a)(2) to relitigate issues

 they have already lost at the board level and to pursue an agenda that the rest of the board has

 firmly rejected.

        12.     While the Debtors dispute the Movants’ factual allegations regarding the basis for

 the appointment of a member committee, the Debtors do not oppose the appointment of a member

 committee to avoid any doubt that the interests of the NRA’s members are being protected in this

 case. The Debtors submit that the best way to ensure that NRA members are adequately

 represented in this case is to ensure that any official NRA member committee be fairly

 representative of the NRA’s overall membership and not be composed of a core-group of current

 and former NRA board members with a shared viewpoint. To that end, the Debtors propose that

 they be permitted to assist in the canvassing of NRA members to solicit membership on any official

 or informal advisory committee appointed in this case. To ensure that the committee reflects a

 diversity of viewpoints, the Debtors also suggest that the number of Movants appointed to the

 committee be limited or, alternatively, that sitting board members not be eligible to serve on the

 committee. Regardless of the manner in which a committee is constructed, the Debtors submit

 that the committee should be independent from the Movants and that it would be particularly

 inappropriate to simply convert the Movants’ ad hoc group into an official committee.




 Debtors’ Limited Objection to Motion for Appointment of a Member Committee                    Page 7
Case 21-30085-hdh11 Doc 607 Filed 04/16/21             Entered 04/16/21 17:07:15        Page 8 of 15




 D.     The Scope and Role of an Official NRA Member Committee Should be Appropriately
        Tailored to Member-Specific Issues

        13.     The Debtors believe that the interests of the NRA’s creditors and members will be

 largely aligned on the overwhelming majority of issues that will arise in this case. See Eastman

 Kodak, 2012 WL 2501071, at *3. As a result, the Debtors submit that the scope and role of an

 official member committee be appropriately tailored to focus solely on member-specific issues and

 limited in a manner that will ensure there is no duplication of efforts (and costs) with the existing

 creditors’ committee.


 Dated: April 16, 2021                         Respectfully submitted,



                                                /s/ Patrick J. Neligan, Jr.
                                               Patrick J. Neligan, Jr.
                                               Texas State Bar No. 14866000
                                               Douglas J. Buncher
                                               Texas State Bar No. 03342700
                                               John D. Gaither
                                               Texas State Bar No. 24055516
                                               NELIGAN LLP
                                               325 N. St. Paul, Suite 3600
                                               Dallas, Texas 75201
                                               Telephone: (214) 840-5300
                                               Facsimile: (214) 840-5301
                                               Email: pneligan@neliganlaw.com
                                                       dbuncher@neliganlaw.com
                                                       jgaither@neliganlaw.com

                                               and

                                               Gregory E. Garman
                                               Nevada Bar No. 6654 Pro Hac Vice
                                               William M. Noall
                                               Nevada Bar No. 3549 Pro Hac Vice
                                               Gabrielle A. Hamm
                                               Texas State Bar No. 24041047
                                               GARMAN TURNER GORDON LLP
                                               7251 Amigo Street, Suite 210
                                               Las Vegas, Nevada 89119

 Debtors’ Limited Objection to Motion for Appointment of a Member Committee                    Page 8
Case 21-30085-hdh11 Doc 607 Filed 04/16/21             Entered 04/16/21 17:07:15      Page 9 of 15




                                               Telephone: (725) 777-3000
                                               Facsimile: (725) 777-3112
                                               Email: ggarman@gtg.legal
                                                      wnoall@gtg.legal
                                                      ghamm@gtg.legal

                                               COUNSEL FOR THE DEBTORS


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 16, 2021 a true and correct copy of the
 foregoing was served via first class U.S. mail on the parties named on the attached Master Service
 List.

                                                 /s/ John D. Gaither
                                               John D. Gaither




 Debtors’ Limited Objection to Motion for Appointment of a Member Committee                  Page 9

 90688v.2
Case 21-30085-hdh11 Doc 607 Filed 04/16/21         Entered 04/16/21 17:07:15      Page 10 of 15




                           In re: Sea Girt LLC - Case No. 21-30080
               In re: National Rifle Association of America - Case No. 21-30085

                                   MASTER SERVICE LIST

                                    Debtor/Debtor’s Counsel


  National Rifle Association of America          Neligan LLP
  11250 Waples Mill Road                         Attn: Patrick J. Neligan
  Fairfax, VA 22030                                      Douglas J. Buncher
                                                         John D. Gaither
                                                 325 N. St. Paul, Suite 3600
                                                 Dallas, TX 75201
                                                 Email: pneligan@neliganlaw.com
                                                         dbuncher@neliganlaw.com
                                                         jgaither@neliganlaw.com

  Sea Girt LLC                                   Garman Turner Gordon LLP
  11250 Waples Mall Road                         Attn: Gregory E. Garman
  Fairfax, VA 22030                                     William M. Noall
                                                        Gabrielle A. Hamm
                                                 7251 Amigo Street, Suite 210
                                                 Las Vegas, Nevada 89119
                                                 Telephone: 725-777-3000
                                                 Facsimile: 725-777-3112
                                                 Email: ggarman@gtg.legal
                                                        wnoall@gtg.legal
                                                        ghamm@gtg.legal

                                          U.S. Trustee

  Office of the United States Trustee
  Attn: Lisa Young
  Earle Cabell Federal Building
  1100 Commerce Street, Room 976
  Dallas, TX 75242

                                        Secured Creditors

  Atlantic Union Bank
  Attn: Andrew Kalin
  1800 Robert Fulton Drive, Suite 100
  Reston, VA 20191
  Email: andrew.kalin@atlanticunionbank.com



 90324v1
Case 21-30085-hdh11 Doc 607 Filed 04/16/21      Entered 04/16/21 17:07:15    Page 11 of 15




                  Counsel For Official Committee of Unsecured Creditors


  Louis R. Strubeck, Jr.
  Kristian W. Gluck
  Scott P. Drake
  Laura L. Smith
  Nick Hendrix
  Norton Rose Fulbright US LLP
  2200 Ross Avenue, Suite 3600
  Dallas, TX 75201-7932
  louis.strubeck@nortonrosefulbright.com
  kristian.gluck@nortonrosefulbright.com
  laura.smith@nortonrosefulbright.com
  scott.drake@nortonrosefulbright.com
  nick.hendrix@nortonrosefulbright.com

                               20 Largest Unsecured Creditors

  Ackerman McQueen, Inc.                      Membership Marketing Partners LLC
  1601 Northwest Expressway                   11250 Waples Mill Road, Suite 310
  Oklahoma City, OK 73118-1438                Fairfax, VA 22030

  Gould Paper Corporation                     Infocision Management Corp.
  Attn: Warren Connor                         325 Springside Drive
  99 Park Avenue, 10th Floor                  Akron, OH 44333
  New York, NY 10016

  Under Wild Skies                            Valtim Incorporated
  c/o Dycio & Biggs                           P.O. Box 114
  10533 Main Street                           Forest, VA 24551
  Fairfax, VA 22030

  Quadgraphics                                Communications Corp of America
  N63W23075 Hwy. 74                           Attn: Ken Bentley
  Sussex, WI 53089                            13129 Airpark Drive, Suite 120
                                              Elkwood, VA 22718

  Membership Advisors Public REL              Salesforce.Com, Inc.
  11250 Waples Mill Road, Suite 310           One Mark St. – The Landmark, Suite 300
  Fairfax, VA 22030                           San Francisco, CA 94105

  Mercury Group                               Speedway Motorsports, Inc.
  1601 NW Expressway, Suite 1100              P.O. Box 600
  Oklahoma City, OK 73118                     Concord, NC 28026




 90324v1
Case 21-30085-hdh11 Doc 607 Filed 04/16/21         Entered 04/16/21 17:07:15       Page 12 of 15




  Image Direct Group LLC                         Google
  200 Monroe Avenue, Building 4                  1600 Amphitheatre Parkway
  Frederick, MD 21701                            Mountain View, CA 94043-1351

  TMA Direct, Inc.                               United Parcel Services
  12021 Sunset Hills Road, Suite 350             P.O. Box 7247-0244
  Manassas, VA 20109                             Philadelphia, PA 19170

  Membership Advisors Fund Raising               Stone River Gear, LLC
  11250 Waples Mill Road, Suite 310              75 Manor Road
  Fairfax, VA 22030                              Red Hook, NY 12571

  Krueger Associates, Inc.                       CDW Computer Centers, Inc.
  105 Commerce Drive                             P.O. Box 75723
  Aston, PA 19014                                Chicago, IL 60675

                                       Government Agencies


  Internal Revenue Service                       Office of Attorney General (NY)
  P.O. Box 7346                                  Attn: Letitia James
  Philadelphia, PA 19101-7346                    28 Liberty Street
                                                 New York, NY 10005

  Office of Attorney General (DC)                Office of Attorney General (TX)
  Attn: Karl A. Racine                           Attn: Ken Paxton
  441 Fourth St., N.W., Suite 600-South          P.O. Box 12548
  Washington, DC 20001                           Austin, TX 78711-2548

  Mahmooth A. Faheem
  Lori A. Butler
  Pension Benefit Guaranty Corporation
  1200 K NW
  Washington, DC 20005-4026
  mahmooth.faheem@pbgc.gov
  butler.lori@pbgc.gov
  efile@pbgc.gov

                                       Notice of Appearance


  Laurie A. Spindler                             G. Michael Gruber
  Linebarger Coggan Blair & Sampson, LLP         Dorsey & Whitney LLP
  2777 N. Stemmons Freeway, Suite 1000           300 Crescent Court, Suite 400
  Dallas, TX 75207                               Dallas, TX 75201
  dallas.bankruptcy@publicans.com                gruber.mike@dorsey.com



 90324v1
Case 21-30085-hdh11 Doc 607 Filed 04/16/21     Entered 04/16/21 17:07:15      Page 13 of 15




  Brian E. Mason                             H. Joseph Acosta
  Dorsey & Whitney LLP                       Dorsey & Whitney LLP
  300 Crescent Court, Suite 400              300 Crescent Court, Suite 400
  Dallas, TX 75201                           Dallas, TX 75201
  mason.brian@dorsey.com                     acosta.joseph@dorsey.com

  Natalie L. Arbaugh                         Thomas M. Buchanan
  Winston & Strawn LLP                       Matthew Saxon
  2121 N. Pearl Street, Suite 900            Winston & Strawn LLP
  Dallas, TX 75201                           1901 L St., N.W.
  narbaugh@winston.com                       Washington, DC 20036
                                             tbuchana@winston.com
                                             msaxon@winston.com

  David Neier                                Tara LeDay
  Winston & Strawn LLP                       McCreary, Veselka, Bragg & Allen, P.C.
  200 Park Avenue                            P.O. Box 1269
  New York, NY 10166-4193                    Round Rock, TX 78680
  dneier@winston.com                         tleday@mvbalaw.com

  Michael I. Baird                           Brandon R. Freud
  Pension Benefit Guaranty Corporation       Chuhak & Tecson, P.C.
  1200 K St. NW                              30 S. Wacker Drive, Suite 2600
  Washington, DC 20005-4026                  Chicago, IL 60606
  baird.michael@pbgc.gov                     bfreud@chuhak.com
  efile@pbgc.gov

  Gerritt M. Pronske                         James Sheehan
  Eric M. Van Horn                           Emily Stern
  Jason P. Kathman                           Monica Connell
  Spencer Fane LLP                           Office of Letitia James
  2200 Ross Avenue, Suite 4800 West          Attorney General for the State of New York
  Dallas, TX 75201                           28 Liberty Street
  gpronske@spencerfane.com                   New York, NY 10005
  ericvanhorn@spencerfane.com                james.sheehan@ag.ny.gov
  jkathman@spencerfane.com                   emily.stern@ag.ny.gov
                                             monica.connell@ag.ny.gov

  Mark Ralston                               Kevin T. White
  Fishman Jackson Ronquillo PLLC             Director – Legal
  Three Galleria Tower                       Quad/Graphics, Inc.
  13155 Noel Road, Suite 700                 601 Silveron Blvd., Suite 200
  Dallas, TX 75240                           Flower Mound, TX 75028
  mralston@fjrpllc.com                       ktwhite@quad.com




 90324v1
Case 21-30085-hdh11 Doc 607 Filed 04/16/21     Entered 04/16/21 17:07:15          Page 14 of 15




  Robert Lapowsky                            David W. Giattino
  Stevens & Lee, P.C.                        Stevens & Lee, P.C.
  620 Freedom Business Center, Suite 200     919 Market Street, Suite 1300
  King of Prussia, PA 19406                  Wilmington, DE 19801
  rl@stevenslee.com                          dwg@stevenslee.com

  Joe E. Marshall                            Duane M. Geck
  Marshall Law                               Donald H. Cram
  2626 Cole Avenue, Suite 300                Severson & Werson, P.C.
  Dallas, TX 75204                           One Embarcadero Center, Suite 2600
  jmarshall@marshalllaw.net                  San Francisco, CA 94111
                                             dmg@severson.com
                                             dhc@severson.com

  M. Jermaine Watson                         Judith W. Ross
  Joshua N. Eppich                           Ross & Smith, PC
  H. Brandon Jones                           700 North Pearl Street, Suite 1610
  Clay M. Taylor                             Dallas, TX 75201
  J. Robertson Clarke                        judith.ross@judithwross.com
  Bonds Ellis Eppich Schafer Jones LLP
  420 Throckmorton Street, Suite 1000
  Fort Worth, TX 76102
  jermaine.watson@bondsellis.com
  joshua@bondsellis.com
  clay.taylor@bondsellis.com
  brandon@bondsellis.com
  robbie.clarke@bondsellis.com

  Arthur A. Greenberg                        Nancy L. Alper
  G&B Law, LLP                               Senior Assistant Attorney General
  16000 Ventura Boulevard, Suite 100         Office of the Attorney General
  Encino, CA 91436-2730                      for the District of Columbia
  agreenberg@gblawllp.com                    400 Sixth Street, N.W., 9th Floor
                                             Washington, DC 20001
                                             nancy.alper@dc.gov

  Stephen G. Wilcox                          Catherine Jackson
  Wilcox Law, PLLC                           Assistant Attorney General
  P.O. Box 201849                            Office of the Attorney General for
  Arlington, TX 76006                        The District of Columbia
  swilcox@wilcoxlaw.com                      400 Sixth Street, N.W. 10th Floor
                                             Washington, DC 20001
                                             catherine.jackson@dc.gov




 90324v1
Case 21-30085-hdh11 Doc 607 Filed 04/16/21     Entered 04/16/21 17:07:15          Page 15 of 15




  Leonor Miranda                             David W. Parham
  Assistant Attorney General                 Akerman LLP
  Office of the Attorney General For         2001 Ross Avenue, Suite 3600
  The District of Columbia                   Dallas, TX 75201
  400 Sixth Street, N.W. 10th Floor          david.parham@akerman.com
  Washington, DC 20001
  leonor.miranda@dc.gov

  D. Brett Marks                             Walter A. Herring
  Akerman LLP                                Robert Blackwell
  201 East Olas Blvd., Suite 1800            Blackwell, Blackburn, Herring & Singer LLP
  Fort Lauderdale, FL 33301                  7557 Rambler Road, Suite 1450
  brett.marks@akerman.com                    Dallas, TX 75231
                                             wherring@bbhsllp.com
                                             bblackwell@bbhsllp.com

  Heather M. Crockett                        James F. Chiu
  Deputy Attorney General                    Deputy Attorney General
  Indiana Office of Attorney General         Indiana Office of Attorney General
  302 W. Washington St., IGCS – 5th Floor    302 W. Washington St., IGCS – 5th Floor
  Indianapolis, IN 46204                     Indianapolis, IN 46204
  heather.crockett@atg.in.gov                james.chiu@atg.in.gov

  Michael W. May                             Jennifer Jones
  Trial Attorney – Tax Division              Senior Trial Counsel
  U.S. Department of Justice                 Office of the Attorney General
  717 N. Harwood, Suite 400                  For the District of Columbia
  Dallas, TX 75201                           400 Sixth Street, N.W., 10th Floor
  michael.w.may@usdoj.gov                    Washington, DC 20001
                                             leonor.miranda@dc.gov

  Christina Carroll                          P. Kent Correll
  Dorsey & Whitney LLP                       Correll Law Group
  300 Crescent Court, Suite 400              250 Park Avenue, 7th Floor
  Dallas, TX 75201                           New York, NY 10177
  carroll.christina@dorsey.com               kent@correlllawgroup.com

  Kelsey M. Taylor
  Dorsey & Whitney LLP
  300 Crescent Court, Suite 400
  Dallas, TX 75201
  taylor.kelsey@dorsey.com




 90324v1
